Exhibit 10(iii)A SEVERANCE AGREEMENT AGREEMENT made this 11th day of February 2014 (the “Effective Date”), by and between Drew Industries Incorporated, a Delaware corporation (collectively, including its subsidiaries and affiliates, referred to as “Drew”) and Robert A. Kuhns (the “Executive”). W I T N E S S E T H: WHEREAS, Drew and the Executive have agreed on certain salary and benefits to be provided to the Executive if his employment with Drew is terminated as provided herein, NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, it is agreed as follows: 1. Payment on Termination . In the event that after the Effective Date and prior to December 31, 2016 (i) Drew terminates the Executive’s employment by Drew without Cause, or (ii) the Executive’s salary as of the Effective Date is reduced or adversely modified in any material respect as a result of an involuntary diminution of his title, status or responsibilities, other than (x) for Cause or (y) in accordance with a salary reduction made applicable to all “named executive officers” disclosed in Drew’s Proxy Statement or (iii) without the Executive’s voluntary written consent, the Executive’s employment location is transferred to a site more than twenty five (25) miles from Drew’s executive office in Elkhart, IN (“Relocation”), and the Executive elects to terminate his employment as a result of such Relocation and continues his employment until the Relocation, in any of such events Drew shall pay and provide to the Executive the following salary and benefits: 1.1.1An amount equal to the greater of the annual salary paid to the Executive as of (i) the Effective Date or (ii) the date the termination of employment is effective (the “Termination Date”); and 1.1.2All benefits and perquisites provided to the Executive as of the first day of the year in which the Termination Date occurs, excluding stock options or deferred stock awards. 1.1.3For purposes of this Agreement, the term “Cause” shall have the meaning ascribed to it in the standard agreement with respect to stock-based awards granted pursuant to the Drew Industries Incorporated Equity Award and Incentive Plan, as Amended and Restated. 1.2Payment of salary and provision of benefits shall be made for a period of twelve (12) months commencing with the first day of the month following the month in which the Termination Date occurs, in accordance with the customary payroll and benefits practices of Drew. 1.3All stock-based awards granted to the Executive, other than awards granted under a long-term incentive plan, which have not vested as of the Termination Date shall immediately vest and become exercisable pursuant to the terms thereof; provided, however, that the Compensation Committee may, in its discretion, accelerate awards granted under a long-term incentive plan. 1.4In the event that applicable laws or regulations prohibit Drew from providing any of the foregoing benefits, or result in penalties or excess tax imposed on Drew, Drew may withhold same and will pay the Executive in lieu thereof an amount equal to the cost incurred by the Executive to replace the benefits withheld. 1.5Drew’s obligation to provide, and the Executive’s right to receive, any of the salary and benefits described in this Section are conditioned on and are in consideration for (i) the Executive’s release of any claims he may have against Drew in connection with his employment or otherwise; and (ii) the Executive’s continued compliance with all obligations he may have to Drew. 1.6All payments made by Drew to the Executive under this Agreement shall be net of any applicable taxes (local, state, federal or otherwise) or other required or voluntary withholding or deductions. 1.7The Executive shall not be required to mitigate the amount of any payment or benefit provided under this Agreement by seeking other employment or otherwise; nor shall the amount of any payment or benefit provided for under this Agreement be reduced by any compensation earned by the Executive as a result of employment by another employer or by any other benefits received by the Executive from another employer. 1.8In the event of the death of the Executive while he is employed by Drew after the Effective Date and prior to December 31, 2016, Drew shall continue to pay and provide to the beneficiary or heir of the Executive the salary and benefits which the Executive would have been entitled to receive hereunder for the period of twelve (12) months from the date of death. 2.
